April 2, 1908. The opinion of the Court was delivered by
This is an action for damages against the defendant for causing the death of M.P. Howell, Sr., on the 8th day of May, 1906.
Copies of the Summons and complaint were served on A.S. Morrall as agent of the defendants, whereupon he made a motion before his Honor, Judge Watts, to set *Page 494 
aside the service as to all the defendants, except the Atlantic Coast Line Railroad Company, on the ground that he was not the agent of said defendants, and that they had ceased to exist.
The motion was refused on the ground that A.S. Morrall was not a party to the action.
The order of the Circuit Judge is sustained by the case of Copeland v. Ins. Co., 17 S.C. 116. See also Beattie
v. Latimer, 42 S.C. 552; 20 S.E., 53.
It is the judgment of this Court that the order of the Circuit Court be affirmed.
Remittitur in this case has been stayed for purpose ofpermitting appellant to apply for writ of error to UnitedStates Supreme Court.